Title: To George Washington from Daniel Brodhead, 10 March 1781
From: Brodhead, Daniel
To: Washington, George


                  
                     Dear General
                     Fort Pitt March 10th 1781
                  
                  I beg your Excellencies pardon for not returning the Rank of the Maryland officers in my last.  I have this moment got Captn Heth’s and shall now enclose them together.
                  By Letters lately received from the Moravian Indian Towns, it appears that we have lost the interest of the Cooshocking Indians, and by what I have heard from Brigadier Clark, it is more than probable that we shall have a general war with the Savages.  I take the liberty to inclose Copies of the Letters abovementioned.
                  Mr Wilson has delivered twenty eight head of Cattle at this post, which he informs me is all he can procure.  The Troops under my Command have been at half allowance of meat ever since the 26th of December, and frequently, both before and since without any for several Days together.  Should the Enemy be as active as is expected, these outposts cannot be maintained without sufficient magazines of Salt Provisions.  I therefore entreat your Excellency to order an immediate supply of that Article to be forwarded from the interior Country, as it cannot be procured on this side the mountains.
                  Brigadier Clark was kind enough to make me a visit and I am sorry to inform your Excellency that he is doubtfull of receiving timely support for his enterprize.  He understands your instructions to me in an unlimited sense and has demanded considerable quantities of Quarter master Stores, which I have ordered to be delivered, but as I conceive the same instructions to be limited to the articles there in mentioned, I shall be happy to know whether it is your intention to permit a compliance with any order he may think proper to draw upon the Storekeeper.
                  I am informed that, sometime last fall Colo. De la Balme undertook an enterprize against one of the Miami Towns, aided by some of the Inhabitants from the Illinois, that he surprized the Town, & took an hundred Horse loads of plunder, but he was soon pursued by the savages, & himself and thirty odd of his party were killed, and all his Horses & plunder retaken.  I have the honor to be with the most perfect respect & esteem your Excellencies most obedt & Hble Servt  
                  
                     Daniel Brodhead
                     
                  
                Enclosure
                                    
                     
                        Dear Sir
                        Salem 26th February 1781
                     
                     I have receive’d your kind favor of Jany 4th by which I saw the small present from my Wife was accepte’d of.  I have likwise receive’d the Almanack and we all are greatly Indebte’d to you for your kindness, but my Wife in particular returns you thanks for what you sent to her.
                     In Killbucks letter you will find the true State of the People of Coochocking.  I could never learn what they were properly about, for they kept’d their Matters very secret,  now it is almost publickly known, that they are about no good business and have been very busy in trying to deceive you this long time  They have, as I am informe’d, also told lies of Us brethren.  I must wonder at their Stupidity. but let me see, I think Killbuck acquaints you of nearly the same matter they accused Us  As a chief Arrrant they themselves are on, therefore I apprehend they will find themselves in the trap at last.
                     I indeed believe, that the greatest part will be upon You in a few days,  they have already been stop’d once or twice, but I daily hear they will go soon, they have range’d themselves into three partys & if I am right one party is gone of already, but I hope they will recieve what they deserve.  As I understand the Councellors are to be here in a day or two to have some letters read, brought by Saml Evans.  I am Determined to Unmask’d their faces & declare to them, never to write a single Syllable for them any more.
                     Since my last letter to you, I found it was an impossibility for Killbuck to lay hold of Bawbee in this part of the Country, for had he offered to have touched him, he probably would have lost his life.  Killbuck & Bawbee Monture are those whom bawbee threatens to kill, on account of his being imprisone’d.  almost every body that comes from Cooshocking says that he Utters the most horid threats against these two Persons & it is apprehende’d that if he cannot find an Opportunity to Commit his design on the former some of his friends will have to pay for it.  The Council of Cooshocking have also been very busy, as it appears, to blacken the Character of Killbuck,  this proceeds from different reasons, of which I believe one to be, that Killbuck is a Friend to the States, which they themselves are not, as it realy now appears by their own Actions,  Jno. Monture has been no further, than this place where he has had an opportunity of hearing what is passing he will be able to give you a full account of what is mentioned in Killbucks letter and more besides  I cannot think otherwise of either of these two, than that they are true to the States.
                     As I understand that you intend to go soon down the Country I have wrote a letter to the Revd Mr Mathews at Litiz directed to Mr Wm Henry Esqr. Lancaster, which I beg the favor of you to take to your Care.
                     Should it be concluded on that a body of Men Shall March to Cooshocking to punish those wicked People, I trust that your honor will do all that lies in your power to prevent mislisting any body belonging to our Towns, and you may depend Sir, that in case any of your Men should have occasion to come by any of our Towns, that they would meet with much kindness from our People.  I am with great respect Dear Sir Your most obdt hume Sevt 
                     
                        Jno. Hackenwelder
                     
                     
                        P.S. My best Compliments to all Officers & Friends.
                     
                  
                  
                Enclosure
                                    
                     
                        Salem Feb 26th 1781
                     
                     Colo. Henry to Makingweegeesuch as follows
                     Brother Makingwegeesuch listen to me.
                      I have received yours of the 4th Inst. by which I see that some misunderstanding has arose between us which partly derived from a speech brought me in your name, which I now find to be a speech from Captn Thompson.
                     Brother, I am not willing that our friendship should be broke or disturbed in the least nor do I think that if Friendship is settled on a good foundation it will be easily overthrown, therefore have patience a few days longer & I will be with you when we will settle these matters again.
                     Now Brother, I have some other matters to acquaint you of, which I think needs your attention more than the above mentioned.  You know I told you when I came away, that I should go no farther than the Brethren Towns.  I have been here all this time.  The Council of Coochocking have entirely stopped my ears so that I know nothing—But Brother a Bird has whispered something in my ear, & this I will acquaint you of viz.  Some days ago a Mingoe came to Coochocking & recd a speech from the Council there, which made him go home laughing.  The Speech was to this purpose.  Viz.  I am your Friend & on this side, & only wait to see that you are about & then shall join you.  There is none of us here who thinks of being Friends to the Virginians.  There is one man who is a Friend to them namely Cayley Comont.  Further Tawthpawkiki Mawgriot are gone with a speech to the Wyandotts to make up that matter which happened last Spring, Namely when one of their men went with several of yours & took two of their women at Sandusky prisoners.  Again every body there now knows that the Coochocking Indians are getting ready to go & fight you & a party of Five are gone off already,  the Course they took was towards Wheeling.  Three of these warriors are William Penns near relations & one a Friend to White Eyes Cousin & the Captn of the party is Jono. Lewis’s Brother.  Again a party of Five of which 
                        Morse-knife was Captn are come from war & have brought with them the scalps of one old man & one Child.  Again, I heard some days ago that a pretty large party of Wyandotts  Fort Pitt.
                     Again I hear this parties 
                        of Wingewinds men 
                        are gone to war;  But all warriors are ordered on, in a very short time for immediately at the Change of this Moon  (That is the appearance of the moon)all warriors are to be in one Body with all the English that are at Detroit.  These are first to destroy all the Delawares that are Friends to the States & then to proceed to Beaver Creek & Fort Pitt.  The latter account I communicate to you as I heard it, the former account you may depend on to be there.
                     Now Brother, This letter I send you by Montour as soon as  I see those men here from Coochacking which  for  I will set off for Pittsburgh with them.  I am your friend & Brother
                     
                        Colo. Henry
                     
                  
                  
               